IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MMV INVESTMENTS LLC, A                                 No. 85337
                  DELAWARE LIMITED LIABILITY
                  COMPANY,
                  Appellant,
                  vs.                                                        FIL
                  DRIBBLE DUNK LLC, A NEVADA
                  LIMITED-LIABILITY COMPANY; ALL                             SEP 30 2022
                  NET, LLC, A NEVADA LIMITED-                            BLIZABE    A. BROWN
                                                                                     enos eau
                                                                       PLR
                  LIABILITY; AND JACKIE L.
                                                                             DEPU   C
                  ROBINSON, AN INDIVIDUAL,
                  Res • ondents.

                                       ORDER DISMISSING APPEAL

                                   This appeal was docketed on September 14, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 7 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   Hon. Timothy C. Williams, District Judge
                       Kirton & McConkie
                       Allison Law Firm, Chtd.
                       Eighth District Court Clerk
 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0) 1947
                                                                                          31o03